                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                    NO. 5:18-CV-589-FL


COMMON CAUSE; NORTH                           )
CAROLINA DEMOCRATIC; PAULA                    )
ANN CHAPMAN; HOWARD DUBOSE;                   )
GEORGE DAVID GAUCK; JAMES                     )
MACKIN NESBIT; DWIGHT JORDAN;                 )
JOSEPH THOMAS GATES; MARK S.                  )      MEMORANDUM OPINION
PETERS; PAMELA MORTON;                        )
VIRGINIA WALTERS BRIEN; JOHN                  )
MARK TURNER; LEON CHARLES                     )
SCHALLER; EDWIN M. SPEAS, JR.;                )
REBECCA HARPER; LESLEY BROOK                  )
WISCHMANN; DAVID DWIGHT                       )
BROWN; AMY CLARE OSEROFF;                     )
KRISTIN PARKER JACKSON; JOHN                  )
BALLA; REBECCA JOHNSON; AARON                 )
WOLFF; MARY ANN                               )
PEDEN-COVIELLO; KAREN SUE                     )
HOLBROOK; KATHLEEN BARNES;                    )
ANN MCCRACKEN; JACKSON                        )
THOMAS DUNN, JR.; ALYCE                       )
MACHAK; WILLIAM SERVICE;                      )
DONALD RUMPH; STEPHEN                         )
DOUGLAS MCGRIGOR; NANCY                       )
BRADLEY; VINOD THOMAS;                        )
DERRICK MILLER; ELECTA E.                     )
PERSON; DEBORAH ANDERSON                      )
SMITH; ROSALYN SLOAN; JULIE                   )
ANN FREY; LILY NICOLE QUICK;                  )
JOSHUA BROWN; and CARLTON E.                  )
CAMPBELL, SR.,                                )
                                              )
                    Plaintiffs,               )
                                              )
      v.                                      )
                                              )
REPRESENTATIVE DAVID R. LEWIS                 )
In his official capacity as Senior Chairman   )
of the House Select Committee on              )
Redistricting; SENATOR RALPH E.              )
HISE, JR. In his official capacity as        )
Chairman of the Senate Committee on          )
Redistricting; SPEAKER OF THE                )
HOUSE TIMOTHY K. MOORE; ANDY                 )
PENRY Chairman of the North Carolina         )
State Board of Elections and Ethics          )
Enforcement; JOSHUA MALCOLM                  )
Vice-Chair of the North Carolina State       )
Board of Elections & Ethics Enforcement;     )
KEN RAYMOND Secretary of the North           )
Carolina State Board of Elections & Ethics   )
Enforcement; STELLA ANDERSON                 )
Member of the North Carolina State Board     )
of Elections & Ethics Enforcement;           )
PRESIDENT PRO TEMPORE OF THE                 )
NORTH CAROLINA SENATE PHILIP                 )
E. BERGER; THE STATE OF NORTH                )
CAROLINA; THE NORTH CAROLINA                 )
STATE BOARD OF ELECTIONS AND                 )
ETHICS ENFORCEMENT; DAMON                    )
CIRCOSTA Member of the North                 )
Carolina State Board of Elections & Ethics   )
Enforcement; STACY “FOUR” EGGERS,            )
IV Member of the North Carolina State        )
Board of Elections & Ethics Enforcement;     )
JAY HEMPHILL Member of the North             )
Carolina State Board of Elections & Ethics   )
Enforcement; VALERIE JOHNSON                 )
Member of the North Carolina State Board     )
of Elections & Ethics Enforcement; JOHN      )
LEWIS Member of the North Carolina           )
State Board of Elections & Ethics            )
Enforcement; THE NORTH CAROLINA              )
STATE BOARD OF ELECTIONS AND                 )
ETHICS ENFORCEMENT; ROBERT                   )
CORDLE Member of the North Carolina          )
State Board of Elections & Ethics            )
Enforcement,                                 )
                                             )
                    Defendants.              )




                                                 2
        This matter came before the court on plaintiffs’ emergency motion for remand (DE 5). On

January 2, 2019, the court granted the motion, remanded the matter to state court, and denied

plaintiffs’ request for costs and expenses under 28 U.S.C. § 1447(c).1 The court memorializes herein

its reasoning for this decision.

                                      STATEMENT OF THE CASE

        Plaintiffs commenced this action in Superior Court of Wake County on November 13, 2018,

and filed amended complaint on December 7, 2018, asserting that districting plans enacted by the

North Carolina General Assembly in 2017 for the North Carolina House of Representatives and

Senate (the “2017 Plans”) are unconstitutional and invalid under the North Carolina Constitution.

Plaintiffs seek the following relief from the state court, sitting as a three-judge panel:

        a.       Declare that each of the 2017 Plans is unconstitutional and invalid because
                 each violates the rights of Plaintiffs and all Democratic voters in North
                 Carolina under the North Carolina Constitution’s Equal Protection Clause,
                 Art. I, § 19; Free Elections Clause, Art. I, § 5; and Freedom of Speech and
                 Freedom of Assembly Clauses, Art. I, §§ 12 & 14;

        b.       Enjoin Defendants, their agents, officers, and employees from administering,
                 preparing for, or moving forward with the 2020 primary and general
                 elections for the North Carolina General Assembly using the 2017 Plans;

        c.       Establish new state House and state Senate districting plans that comply with
                 the North Carolina Constitution, if the North Carolina General Assembly
                 fails to enact new state House and state Senate districting plans comporting
                 with the North Carolina Constitution in a timely manner;

        d.       Grant Plaintiffs such other and further relief as the Court deems just and
                 appropriate.




        1
          Also now pending before the court is a Motion For Order Confirming Applicability of Stay of Judgment under
Rule 62(a) (DE 45), which the court will address by separate order.

                                                         3
(Am. Compl. p.75).2

         Plaintiffs are Common Cause, the North Carolina Democratic Party, and 38 individual

registered Democrat voters. Defendants Representative David R. Lewis; Senator Ralph E. Hise, Jr.;

Speaker of the House Timothy K. Moore; and President Pro Tempore of the North Carolina Senate

Philip E. Berger, are members of the North Carolina Senate and House named in their official

capacities (collectively, the “Legislative Defendants”). Additional defendants are the State of North

Carolina, the North Carolina State Board of Elections and Ethics Enforcement, and individual

officers and members of the North Carolina State Board of Elections and Ethics Enforcement

(collectively, the “State Defendants”).3

         On December 14, 2018, the Legislative Defendants filed a notice of removal in this court.

The notice of removal states that it is filed also on behalf of the State of North Carolina in the

following respect: “Pursuant to N.C. Gen. Stat. § 1-72.2, the legislative branch of North Carolina

state government is considered the ‘State of North Carolina’ in actions challenging statutes enacted

by the North Carolina General Assembly along with the executive branch of state government.”

(Notice of Removal (DE 1) at 3 n. 1).4 The notice of removal is signed by counsel who has entered

an appearance on behalf of the Legislative Defendants. (Id. at 16; Notices of Appearance (DE 2,


         2
         A copy of plaintiffs’ amended complaint is filed at docket entries 1 and 32 (DE 1, 32). For ease of reference,
page numbers in citations to documents in the record specify the page number showing on the face of the underlying
document rather than the page number specified in the court’s electronic case filing (ECF) system.
         3
            In their response to the motion to remand, the State Defendants note prior changes and ongoing uncertainty
in the composition and membership of the North Carolina State Board of Elections and Ethics Enforcement. Because
these changes do not impact the analysis herein, the court adheres to individual State Defendants’ names as referenced
in the original complaint, and as reflected in the court’s docket, in the caption of this order, for ease of reference.
         4
           All subsequent filings by the Legislative Defendants in this court have been made also on behalf of the State
of North Carolina in this manner, such that references in this opinion to filings or arguments made by the Legislative
Defendants are to be understood as including the specification that they are made also on behalf of the State of North
Carolina in the respect quoted above in the text.

                                                           4
3)). Attached to the notice of removal are copies of the state court pleadings and certain documents

filed in state court,5 as well as the Legislative Defendants’ state court notice of filing of notice of

removal.

         Plaintiffs filed an emergency motion to remand on December 17, 2018. In support of the

motion, plaintiffs filed a memorandum attaching the following documents: 1) acceptance of service

filed in state court on November 19, 2018, on behalf of the State Defendants; 2) plaintiffs’ motion

filed in state court on November 20, 2018, for expedited discovery and trial and for case

management order; 3) emails between state trial court administrator and counsel; and 4) certain

district court and Supreme Court filings made in Covington v. North Carolina, No. 15-CV-399

(M.D.N.C.) (“Covington”).

         On December 18, 2018, the court set a December 28, 2018, deadline for any responses to the

motion to remand. The Legislative Defendants filed an answer to the complaint on December 21,

2018. On the same date, the State Defendants moved for extension of time to answer.

         On December 28, 2018, the State Defendants responded to the motion to remand, stating that

they agree the matter should be remanded.6 That same date, the Legislative Defendants filed a

response in opposition to remand, attaching documents filed in Covington, and two other cases: 1)

Dickson v. Rucho, 11 CVS 16896 (Superior Court of Wake County), and 2) Stephenson v. Bartlett,

4:01-CV-171-H (E.D.N.C.). Plaintiffs replied in support of remand on December 30, 2018, relying


         5
           Legislative Defendants filed on December 20, 2018, an amended Exhibit 1 to their notice removal that
includes an additional document filed in state court on November 20, 2018, comprising a motion by plaintiffs’ for
expedited discovery and trial and for case management order.
         6
           The State of North Carolina, through its response, also “objects to the removal” where it “purports to be on
behalf of the State of North Carolina,” noting that “[t]he Attorney General reserves the right to challenge, in an
appropriate setting, the interpretation of [N.C. Gen. Stat.] § 1-72.2 that the Legislative Defendants appear to be
advancing . . . . [b]ut the Court need not address those unsettled state-law issues to rule on Plaintiffs’ Motion to
Remand.” (State Defendants’ Resp. (DE 39) at 2 n. 2)

                                                          5
upon a North Carolina Senate hearing transcript.

       On January 2, 2019, the court granted plaintiffs’ motion to remand, stating:

       This matter is before the court on plaintiffs’ emergency motion to remand (DE 5).
       The court having fully considered the matter and the briefing by the parties, it is
       hereby ORDERED that plaintiffs’ motion is GRANTED. This case is REMANDED
       to the General Court of Justice, Superior Court Division, Wake County, North
       Carolina, for further proceedings. The court DENIES plaintiffs’ request for costs
       and expenses under 28 U.S.C. § 1447(c). A memorandum opinion memorializing
       the court’s reasoning for this decision will follow. In light of remand, the clerk is
       DIRECTED to terminate as moot the pending motion for extension of time to file
       answer (DE 34).

(Order (DE 44) at 3).

                                     COURT’S DISCUSSION

A.     Standard of Review

       In any case removed from state court, “[i]f at any time before final judgment it appears that

the district court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c).

“The burden of establishing federal jurisdiction is placed upon the party seeking removal.”

Mulcahey v. Columbia Organic Chemicals Co., 29 F.3d 148, 151 (4th Cir. 1994). “Because removal

jurisdiction raises significant federalism concerns, [the court] must strictly construe removal

jurisdiction.” Id. “If federal jurisdiction is doubtful, a remand is necessary.” Id.; see Palisades

Collections LLC v. Shorts, 552 F.3d 327, 336 (4th Cir. 2008) (recognizing the court’s “duty to

construe removal jurisdiction strictly and resolve doubts in favor of remand”).

B.     Analysis

       The Legislative Defendants rely upon two independent statutory provisions as a basis for

removal, which the court will address in turn below.




                                                  6
         1. 28 U.S.C. § 1443(2)

         The Legislative Defendants assert that removal is appropriate under a subsection of 28

U.S.C. § 1443 that provides for removal of state-court actions against a defendant “for refusing to

do any act on the ground that it would be inconsistent with” any “law providing for equal rights.”

(Notice of Removal ¶ 6).

         Section 1443 provides in its entirety as follows:

         Any of the following civil actions or criminal prosecutions, commenced in a State
         court may be removed by the defendant to the district court of the United States for
         the district and division embracing the place wherein it is pending:

         (1) Against any person who is denied or cannot enforce in the courts of such State
         a right under any law providing for the equal civil rights of citizens of the United
         States, or of all persons within the jurisdiction thereof;

         (2) For any act under color of authority derived from any law providing for equal
         rights, or for refusing to do any act on the ground that it would be inconsistent with
         such law.

28 U.S.C. § 1443 (emphasis added).

         This “statute . . . has been described as a text of exquisite obscurity.” Baines v. City of

Danville, Va., 357 F.2d 756, 759 (4th Cir. 1966) (en banc) (internal quotations omitted). The

Supreme Court and the Fourth Circuit both interpreted the meaning of the provisions of § 1443 in

separate cases in 1966, where each court observed, with respect to the quoted text emphasized

above:

         The refusal language was added by amendment in the House with the explanation
         that it was intended to enable state officers who refused to enforce discriminatory
         state laws in conflict with Section 1 of the Civil Rights Act of 1866 and who were
         prosecuted in the state courts because of their refusal to enforce state law, to remove
         their proceedings to the federal court.

Id. at 772; see City of Greenwood, Miss. v. Peacock, 384 U.S. 808, 824 n.22 (1966). Since that


                                                   7
time, it appears that neither the Supreme Court nor the Fourth Circuit has interpreted the “refusing”

clause in subsection (2).

       In Cavanagh v. Brock, 577 F. Supp. 176 (E.D.N.C. 1983), a three-judge panel of this court

held that a state court action “seeking declaratory and injunctive relief restraining the state of North

Carolina from implementing the reapportionment plans as precleared on April 30, 1982, by the

Attorney General,” was properly removed to this court under the “refusal” clause of § 1443. Id. at

179-180. By contrast, in Stephenson v. Bartlett, 180 F. Supp. 2d 779 (E.D.N.C. 2001), this court

held that a state court action “challenging the redistrict plans proposed by the North Carolina

General Assembly” was not properly removed to this court under the “refusal” clause of § 1443.

Id. at 781, 785-786. Two other federal district courts have held that state court actions challenging

legislative district plans were not properly removed under the “refusal” clause of § 1443. See Brown

v. Fla., 208 F. Supp. 2d 1344, 1351 (S.D. Fla. 2002); Wolpoff v. Cuomo, 792 F. Supp. 964, 968

(S.D.N.Y. 1992).

       Against this legal background, applicability of § 1443 to plaintiffs’ action is doubtful for

several reasons. First, plaintiffs’ state court action is not brought against the Legislative Defendants

“for refusing to do” anything. 28 U.S.C. § 1443(2). Rather, plaintiffs challenge an action already

completed, in the form of the 2017 Plans, as “unconstitutional and invalid.” (Am. Compl. p. 75).

Legislative Defendants are “necessary parties” in any such suit where “the validity or

constitutionality of an act of the General Assembly or a provision of the Constitution of North

Carolina is the subject of an action.” N.C. Gen. Stat. § 120-32.6; see N.C. R. Civ. P. 19(d).

Plaintiffs’ prayer for injunctive relief further reinforces this point, where they seek to enjoin

defendants from “administering, preparing for, or moving forward with the 2020 primary and


                                                   8
general elections . . . using the 2017 plans,” which not a legislative activity. (Am. Compl. ¶ 75).

Finally, they do not seek an injunction compelling the Legislative Defendants to act, but rather call

upon the state court to establish new plans “if the North Carolina General Assembly fails to” do so.

(Id.) (emphasis added). In such circumstances, as this court already has observed, “it is not entirely

clear what the defendants refuse to do.” Stephenson, 180 F. Supp. 2d at 785.

       Second, plaintiffs’ action is not removable by the Legislative Defendants because they have

only a legislative role, rather than a law enforcement role. The Supreme Court, the Fourth Circuit

en banc, and other federal courts have recognized that the “refusal” clause of § 1443 was intended

to apply to “state officers who refused to enforce” state laws. Baines, 357 F.2d at 759 (emphasis

added); see Peacock, 384 U.S. at 824 n.22 (noting clause was “intended to enable State officers . .

. . refusing to enforce” state laws in reference to federal equal protection laws). Indeed, one federal

court has stated that “the privilege of removal is conferred . . . only upon state officers who refuse

to enforce state laws discriminating on account of race or color.” Burns v. Bd. of Sch. Comm’rs of

City of Indianapolis, Ind., 302 F. Supp. 309, 311-12 (S.D. Ind. 1969) (emphasis added); see also

Wolpoff v. Cuomo, 792 F. Supp. 964, 968 (S.D.N.Y. 1992) (“It is untenable to argue . . . that

Congress intended that the statute could or should be used by legislators sued solely because of their

refusals to cast votes in a certain way.”). While such interpretations have been expressed in dicta,

they raise sufficient doubt regarding applicability of § 1443 to state legislators to preclude removal

jurisdiction here.

       Third, as this court found in Stephenson, here also “it is unknown whether plaintiffs’ attempt

to enforce the provisions of the North Carolina constitution would run afoul of federal voting law,”

and “any implication of the refusal clause is speculative.” 180 F. Supp. 2d at 785. Thus, as in


                                                  9
Stephenson, “plaintiffs are merely ‘seeking an alternative apportionment plan which also fully

complie[s] with federal law but varie[s] from the defendants’ plan only in its interpretation of state

law.’” 180 F. Supp. 2d at 785 (quoting Sexson v. Servaas, 33 F.3d 799, 804 (7th Cir. 1994))

(brackets in original).

        In sum, it is doubtful that § 1443 applies to confer removal jurisdiction in this case.

Arguments raised by the Legislative Defendants in favor of removal under § 1443 are insufficient

to overcome this doubt. At the outset, the court notes that the Legislative Defendants cite no case

in which state legislators were permitted to remove to federal court under the refusal clause in a suit

challenging enactment of state redistricting law. Cases cited by the Legislative Defendants are all

inapposite on the basis of one or several factors set forth above.

        For example, the Legislative Defendants cite to Cavanagh, where this court permitted

removal of a state court suit challenging enactment of North Carolina redistricting law. But,

Cavanagh does not discuss removal by state legislators; rather, it describes the action as “seeking

declaratory and injunctive relief restraining the state of North Carolina from implementing the

reapportionment plans.” 557 F. Supp. at 176 (emphasis added). Nor does Cavanagh mention the

enforcement limitation described in Peacock and Baines. See, e.g., Wolpoff, 792 F.Supp. at 968

(distinguishing Cavanagh on this basis in remanding legislator’s removal of state suit challenging

districting plan).

        The Legislative Defendants also rely upon Alonzo v. City of Corpus Christi, 68 F.3d 944

(5th Cir. 1995), where the court affirmed removal of a state suit challenging a city’s method of

electing city council members, where the city alleged a colorable conflict between a prior federal

consent decree and the relief sought in state court. Legislative Defendants argue that they are in an


                                                  10
analogous position to the defendants in Alonzo. But, Alonzo is distinguishable on multiple critical

fronts. In Alonzo, the plaintiffs’ suit was described as a challenge “of the City’s use of [the existing]

system in its elections,” and thus the City properly removed under the refusal clause. 68 F.3d at 946.

Alonzo did not discuss the “refusal” element as it applies to legislators in contrast to officials who

enforce or implement state law. Alonzo would only be analogous to the instant case if the State

Defendants in addition to the Legislative Defendants had sought removal under § 1443, but here the

State Defendants oppose removal. Furthermore, the federal consent decree in Alonzo, “mandate[d]”

a specific existing “5-3-1 system” in elections, whereas the federal law applicable here does not

mandate the specific existing apportionment to the exclusion of no others. See North Carolina v.

Covington, 138 S.Ct. 2548, 2555 (2018) (“Once the District Court had ensured that the racial

gerrymanders at issue in this case were remedied, its proper role in North Carolina’s legislative

districting process was at an end.”).

        The Legislative Defendants similarly rely upon a series of federal cases from the 1970s in

which school boards were permitted to remove state-law challenges to school desegregation plans.

None of these, however, were removed by legislators or state actors who did not enforce or

implement legislation. Indeed, the first of these, Burns, opined that the “refusal” clause of § 1443

conferred the “privilege of removal . . . only upon state officers who refuse to enforce state laws

discriminating on account of race or color.” 302 F.Supp. at 311-12. In Burns, defendant state

officials and school board members were “threatened with punishment for contempt if they disobey

the order of a state court and refuse to undo their actual and contemplated transfer of teachers on the




                                                   11
ground that to do so would be inconsistent with such federal law.” Id. at 312 (emphasis added).7

Comparison to the instant case is inapt, on both fronts, where plaintiffs do not seek to enjoin

Legislative Defendants directly, and where Legislative Defendants are not charged with

implementing or enforcing their own legislation. See Wright v. North Carolina, 787 F.3d 256, 262-

63 (4th Cir. 2015).

         The Legislative Defendants cite several cases for the proposition that removal is appropriate

where there is a “colorable conflict between state and federal law.” White v. Wellington, 627 F.2d

582, 587 (2d Cir. 1980); e.g., Alonzo, 68 F.3d at 946; New Haven Firefighters Local 825 v. City of

New Haven, No. CIV.3:04CV1169(MRK), 2004 WL 2381739, at *1 (D. Conn. Sept. 28, 2004). As

an initial matter, this statement of the type of conflict required is a stretch of the language of the

removal statute, which references in its text inconsistency only between the act being refused and

federal equal protection law. See 28 U.S.C. § 1443(2) (permitting removal of a state civil action “for

refusing to do any act on the ground that it would be inconsistent with such [federal equal

protection] law”) (emphasis added). This distinction is important in the instant context, where it is

doubtful there has been a refusal to act within the application of this removal provision on the part

of the Legislative Defendants. Where a refusal to act is itself doubtful and uncertain, any conflict


         7
            Other school board cases cited by defendants are similar. See, e.g., Mills v. Birmingham Bd. of Ed., 449 F.2d
902, 904 (5th Cir. 1971) (plaintiff teacher sought “to enjoin the Board from transferring her” and obtained the requested
injunction from state court prior to removal by defendants); Linker v. Unified Sch. Dist. No. 259, Wichita, Kan., 344
F. Supp. 1187, 1189 (D. Kan. 1972) (plaintiffs sought to enjoin defendant school district from “operating under” and
“implement[ing]” a desegregation plan); Bridgeport Ed. Ass’n v. Zinner, 415 F. Supp. 715, 717 (D. Conn. 1976)
(plaintiff teachers and association claimed that alleged that three appointments were made by defendant school board
and officials in violation of municipal law and contract); Buffalo Teachers Fed’n v. Bd. of Ed. of City of Buffalo, 477
F. Supp. 691, 692 (W.D.N.Y. 1979) (plaintiff teachers sought and obtained state court order “restraining the Board from
taking any action” in carrying out teacher hiring and promotions).




                                                          12
between such refusal and federal law also is uncertain. See Stephenson, 180 F.Supp. 2d at 785.

         In any event, the cases cited by the Legislative Defendants illustrating a “colorable conflict

between state and federal law” are inapposite, because they do not involve a purported conflict

between a state constitution and the federal constitution,8 much less in a state where, as here, the

state supreme court has already pronounced that “compliance with federal law is . . . an express

condition to the enforceability of every provision in the State Constitution.” Stephenson v. Bartlett,

355 N.C. 354 , 375 (2002). In such circumstances, the court adheres to its earlier analysis in

Stephenson, finding the purported conflict uncertain and speculative. The court recognizes the

detailed arguments on the merits advanced by both the Legislative Defendants and plaintiffs’

regarding whether plaintiffs’ “view” or “interpretation” of state law can be reconciled with federal

law and Covington. (Leg. Defs’ Opp. (DE 42) at 14). For purposes of the present jurisdictional

determination, however, under which doubts must be resolved in favor of remand, and where it is

already doubtful that § 1443(2) applies at all to Legislative Defendants, it suffices that it is uncertain

and speculative whether the ultimate relief sought in plaintiffs’ complaint in the form of new plans

“comporting with the North Carolina Constitution” would conflict with federal law. (Am. Compl.

p. 75); see Stephenson, 180 F.Supp.2d at 785.

         For all the reasons stated above separately and in combination, Legislative Defendants have



         8
           See, e.g., White, 627 F.2d at 585 (plaintiffs asserted violations of a “city charter and civil service rules and
regulations, all having the force of state law”); Alonzo, 68 F.3d at 945 (plaintiffs asserted violations of Texas Equal
Rights Amendment and Voting Rights Act); Greenberg v. Veteran, 889 F.2d 418, 420 (2d Cir. 1989) (plaintiffs asserted
violation of “Village Law,” state statute, and First Amendment, against city official); New Haven Firefighters Local 825,
2004 WL 2381739 at *1 (plaintiffs asserted violations of the “Charter of the City of New Haven and New Haven’s Civil
Service Rules and Regulations”); Buffalo Teachers Fed’n, 477 F. Supp. at 692 (plaintiffs asserted claims, and state court
entered injunction, pursuant to “the New York State Education Law” and “the terms of [a] collective bargaining
agreement”).

.

                                                           13
not demonstrated that removal under 28 U.S.C. § 1443 is proper under the circumstances of this

case.

        2.      28 U.S.C. § 1441(a)

        “[A]ny civil action brought in a State court of which the district courts of the United States

have original jurisdiction, may be removed by the defendant or the defendants, to the district court.”

28 U.S.C. § 1441(a). Federal district courts “have original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

        Under the “well-pleaded complaint rule,” “a defendant may not remove a case to federal

court unless the plaintiff’s complaint establishes that the case ‘arises under’ federal law.” Franchise

Tax Bd. of State of Cal. v. Constr. Laborers Vacation Tr. for S. California, 463 U.S. 1, 10 (1983).

“A defense that raises a federal question is inadequate to confer federal jurisdiction.” Merrell Dow

Pharm. Inc. v. Thompson, 478 U.S. 804, 808 (1986).

        Plaintiffs’ action falls squarely within this jurisdictional limitation. Plaintiffs assert solely

state law claims under the North Carolina Constitution. Although defendants have asserted a

conflict with federal law as a defense to plaintiffs’ claims, “it is now settled law that a case may not

be removed to federal court on the basis of a federal defense.” Caterpillar Inc. v. Williams, 482 U.S.

386, 393 (1987). Indeed, in both Cavanagh and Stephenson, this court determined that state

constitutional redistricting challenges did not arise under federal law, despite defendants’ assertion

of a conflict with federal law. Cavanagh, 577 F. Supp. at 180; Stephenson, 180 F. Supp. 2d 783-784.

In light of this law, removal jurisdiction under § 1441(a) is doubtful.

        The Legislative Defendants, nonetheless, contend that federal law is “necessarily raised”

here because demonstrating compliance with federal law is an “affirmative element” plaintiffs’ claim


                                                   14
or a “prima facie” claim under the North Carolina constitution. “[E]ven where a claim finds its

origins in state rather than federal law,” the Supreme Court has “identified a special and small

category of cases in which arising under jurisdiction still lies.” Gunn v. Minton, 568 U.S. 251, 258

(2013). “That is, federal jurisdiction over a state law claim will lie if a federal issue is: (1)

necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in federal court

without disrupting the federal-state balance approved by Congress.” Id.

        The premise of Legislative Defendants’ argument is flawed, however, because federal law

is not an “affirmative element” of plaintiffs’ claim or a prima facie case under the North Carolina

Constitution. Legislative Defendants rely upon the North Carolina Supreme Court’s statement in

Stephenson that “compliance with federal law is not an implied, but rather an express condition to

the enforceability of every provision in the State Constitution.” 355 N.C. at 375. But, a reference

to an “express condition to enforceability” is not the same as an element of a claim or prima facie

case, and Stephenson says nothing about the elements of a claim or prima facie case under the State

Constitution. Moreover, as this court suggested in Stephenson, interpreting all state constitutional

redistricting claims in this manner as arising under federal law would result without limitation in

“perpetual federal intrusion” in an area where federal-state balance has been carefully crafted by

Congress and the Supreme Court. See, e.g., Growe v. Emison, 507 U.S. 25, 34 (1993) (“[T]he

Constitution leaves with the States primary responsibility for apportionment of their federal

congressional and state legislative districts.”).

        Defendants also rely upon N. Carolina by & through N. Carolina Dep’t of Admin. v. Alcoa

Power Generating, Inc., 853 F.3d 140, 147 (4th Cir. 2017), as an example of a state law claim

removable because of a necessary federal question.             That case, however, is instructively


                                                    15
distinguishable, where it involved a claim of “state ownership of navigable waters.” Id. at 147. In

finding jurisdiction, applying a body of Supreme Court precedent in that area of law, the court

recognized that “navigability for title” was “governed by federal law” Id. (citing United States v.

Utah, 283 U.S. 64 (1931); PPL Montana, LLC v. Montana, 565 U.S. 576 (2012)). “[T]he question

of navigability was thus determinative of the controversy, and that is a federal question.” Id.

(quoting Utah, 283 U.S. at 75). Here, there is no comparable body of Supreme Court precedent

stating that the redistricting claims raised by plaintiffs necessarily must be resolved only by

reference to federal law.

        Therefore, the Legislative Defendants have not met their burden of demonstrating removal

jurisdiction under 28 U.S.C. § 1441(a). In sum, where the court lacks jurisdiction under both

grounds asserted by the Legislative Defendants, remand is required.9

        3.       Costs and Expenses

         “An order remanding the case may require payment of just costs and any actual expenses,

including attorney fees, incurred as a result of the removal.” 28 U.S.C. § 1447(c).

        Absent unusual circumstances, courts may award attorney’s fees under § 1447(c)
        only where the removing party lacked an objectively reasonable basis for seeking
        removal. Conversely, when an objectively reasonable basis exists, fees should be
        denied. In applying this rule, district courts retain discretion to consider whether
        unusual circumstances warrant a departure from the rule in a given case. For
        instance, a plaintiff’s delay in seeking remand or failure to disclose facts necessary
        to determine jurisdiction may affect the decision to award attorney’s fees. When a
        court exercises its discretion in this manner, however, its reasons for departing from
        the general rule should be faithful to the purposes of awarding fees under § 1447(c).

Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). Plaintiffs have not demonstrated that


        9
            Because the court finds jurisdiction lacking under the removal provisions asserted by the Legislative
Defendants, the court does not reach additional arguments plaintiffs raise in support of remand, including procedural
defect in removal under § 1441(a); sovereign immunity under Penhurst State School & Hospital v. Halderman, 465 U.S.
89 (1984); and judicial estoppel.

                                                        16
they are entitled to costs and expenses, including attorney fees, under the circumstances of this case.

The Legislative Defendants did not lack an objectively reasonable basis for seeking removal. Their

removal petition sets forth in detail their grounds for removal and they have comprehensively

briefed the issues arising from their removal, including with reference to a wide range of case law.

       Plaintiffs suggest that an award of fees is warranted because Legislative Defendants’ timed

their removal to cause “maximum delay and disruption.” (Pls’ Mem. at 29). However, Legislative

Defendants’ did not act outside of the time limits set forth in the removal statute. They exercised

their rights under that law to assert grounds for removal to this court, and they followed this court’s

order for expedited briefing on plaintiffs’ motion to remand.

       In sum, the court declines in its discretion to award costs and expenses in light of both the

substance and timing of the removal petition.

                                          CONCLUSION

       Based on the foregoing reasons, the court granted plaintiffs motion to remand and denied

plaintiffs’ request for costs and expenses.

       SO NOTICED, this the 7th day of January, 2019.



                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                  17
